            Case 1:20-cv-05502-AJN Document 128 Filed 06/14/21 Page 1 of 2



O’Melveny & Myers LLP                T: +1 202 383 5300
1625 Eye Street, NW                  F: +1 202 383 5414
Washington, DC 20006-4061            omm.com




VIA ECF                                                                                                        Ian Simmons
                                                                                                               D: +1 202 383 5106
                                                                                                               isimmons@omm.com
June 14, 2021

Hon. Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007


         Re: Regeneron Pharmaceuticals, Inc. v. Novartis Pharma
             AG, et al., Case No. 1:20-cv-05502-AJN (S.D.N.Y.)

Dear Judge Nathan:

     Pursuant to Your Honor’s Individual Rule of Practice
1.D, Defendants Novartis Pharma AG, Novartis Technology
LLC, and Novartis Pharmaceuticals Corporation ("Novartis")
write to inform the Court that the parties hereby jointly
submit the attached Stipulation and Proposed Order
Modifying the Case Schedule.

     Regeneron Pharmaceuticals, Inc. ("Regeneron") and
Vetter Pharma International GmbH ("Vetter) (collectively
with Novartis, "Parties") have met and conferred and agreed
to seek a one-month extension of all remaining deadlines in
the current case schedule (ECF No. 81-2). This is the
Parties’ second request for a modification of the case
schedule; the Court granted the first request. See ECF No.
85.

                                                               Respectfully submitted,




                                                               Ian Simmons
                                                               of O’MELVENY & MYERS LLP




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
     Case 1:20-cv-05502-AJN Document 128 Filed 06/14/21 Page 2 of 2




cc: Counsel of Record (via ECF)
